DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/US2019/049059 filed 08/30/2019, which has PRO of 62725484 filed 08/31/2018.
This application also claims foreign benefit of INDIA IN2018210206 filed 09/06/2019.
Accordingly, claims 1, 5, 7, 10-11, 14, 16, 35 and 37-38 of this instant application are afforded the effective filing date of 09/06/2019.

Status of the Claims
	Claims 1, 5, 7, 10-11, 14, 16, 35 and 37-38 are pending in this instant application, and examined herein on the merits for patentability.

Claim Objections
Claim 10 is objected to because of the following informalities:  tocopherol is misspelled as tocopheraol in line 3 of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donkena et al (WO 2015/035199 A1) in view of Santos et al (“Antiproliferative activity of neem leaf extracts obtained by sequential pressurized liquid extraction.” 30 May 2018, pp 1-10).
Regarding claim 1, Donkena teaches a method of treating cancer in a human subject, the method comprising (i) identifying a patient (human) in need of treatment; and (ii) administering to the patient a composition comprising a therapeutically effective amount of a supercritical CO2 neem leaf extract containing nimbolide (Abstract; page 1, lines 9-21; page 2, lines 25-end; page 3, lines 1-16; pages 12-13; pages 20-22; pages 26-28; claims 1 and 3).
While Donkena does not expressly indicated that the supercritical CO2 neem leaf extract contains nimbin and salinin, it would have been obvious to additionally include nimbin and salinin as the bioactive compounds in the supercritical CO2 neem leaf extract of Donkena because nimbin and salinin were mentioned in Donkena as bioactive compounds from neem leaf that can be isolated/extracted using supercritical CO2 extraction method (Donkena: page 1, lines 9-21; page 2, lines 25-end; page 13; pages 20-22 and 26-28), and per Santos, salannin (salinin), nimbin and nimbolide are terpenes in neem leaves extracts that have medicinal properties, where it has been shown that neem leaf extracts containing salannin (salinin), nimbin and nimbolide could inhibit the growth of various types of cancer cells, as well as, has been shown to exhibit higher cytotoxic effects against human tumor cells (Santos: Abstract; Introduction; page 3, Figure 1; page 4, Table 2; page 5-6; page 7, lines 134-144). Thus, an ordinary artisan seeking to maximize the efficacy in treating cancer in human subject would have looked to using neem leaf extract containing nimbolide, nimbin and salinin extracted by known method of  supercritical CO2 extraction described in Donkena and use said neem leaf extract containing nimbolide, nimbin and salinin as the neem leaf extract in the method of treating cancer of Donkena with a reasonable predictability said neem leaf extract containing nimbolide, nimbin and salinin would provide enhanced efficacy in treating cancer per Santos, and produce Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 7, while Donkena in view of Santos do not expressly teach the amount of nimbolide present in the composition is at least 3 mg/g, the amount of the nimbin present in the composition is at least 130 µg/g and the amount of salinin is at least 200 µg/g as recited in claim 7, Donkena in view of Santos have provided the general condition of the claimed invention using neem leaf extract containing nimbolide, nimbin and salinin extracted from supercritical CO2 extraction method and said neem extract provided efficacious treatment of cancer, as required by the claimed method. Thus, the Courts have stated [g]enerally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, Donkena teaches the composition containing a supercritical CO2 neem extract comprising nimbolide as one of the main bioactive compounds, is useful in treating cancer such as colon cancer (page 2, lines 25-end; page 3, lines 1-16; claims 1 and 3).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time Applicant’s invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donkena et al (WO 2015/035199 A1) in view of Santos et al (“Antiproliferative activity of neem leaf extracts obtained by sequential pressurized liquid extraction.” 30 May 2018, pp 1-10), as applied to claim 1 above, and further in view of Verma et al (Int J Pharm Bio Sci, 2013, 3(2): pp 523-536).
The method of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Donkena and Santos do not teach the dosage of claim 5 and the composition is administered orally two or three times a day of claim 14.
Regarding claims 5 and 14, Verma teaches a herbal formulation containing neem extract showing beneficial effect in treating oral cancer (Abstract; pages 524-525). Verma teaches the formulation contains neem extract in a dosage of 325 mg, and said formulation is administered twice daily in the treatment of oral cancer (page 525).
It would have been obvious to one of ordinary skill in the art to administer the neem extract of Donkena in view of Santos in a dosage ranging from 50 mg to 1000 mg twice a day, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Verma indicated a dosage of 325 mg of neem extract can be administered twice a day in the treatment of cancer. Thus, an ordinary artisan seeking to develop a treatment plan in treating cancer such as oral cancer, would have looked to a treatment regimen of administering neem extract of Donkena in view of Santos in a dosage of 325 mg twice a day, and achieve Applicant’s claimed method with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time Applicant’s invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donkena et al (WO 2015/035199 A1) in view of Santos et al (“Antiproliferative activity of neem leaf extracts obtained by sequential pressurized liquid extraction.” 30 May 2018, pp 1-10), as applied to claim 1 above, and further in view of Harvey (US 2005/0191369 A1).
The method of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Donkena and Santos do not teach the composition further contains tocopherol of claims 10-11.
Regarding claims 10-11, Harvey teaches vitamin E is an antioxidant known to reduce prostate cancer ([0024]-[0025]). 
It would have been obvious to one of ordinary skill in the art to include tocopherol in the composition of Donkena in view of Santos, and produce the claimed invention . One of ordinary skill in the art would have been motivated to do so because Harvey teaches that Vitamin E is an antioxidant known to reduce prostate cancer. Thus, an ordinary artisan seeking to enhance treatment of cancer such as prostate cancer, which is also the cancer treated in Donkena (page 3, lines 1-16; pages 12-13; pages 20-22; pages 26-28; claims 1 and 3), would have looked to including tocopherol in the composition of Donkena, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time Applicant’s invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

Claim(s) 35 and 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donkena et al (WO 2015/035199 A1) in view of Santos et al (“Antiproliferative activity of neem leaf extracts obtained by sequential pressurized liquid extraction.” 30 May 2018, pp 1-10) and Patel et al (Molecular Carcinogenesis, 2018, 57: pp 1156-1165).
Regarding claims 35 and 37, Donkena teaches a method of treating cancer in a human subject, the method comprising administering to human subject having cancer a composition comprising a therapeutically effective amount of a supercritical CO2 neem leaf extract containing nimbolide (Abstract; page 1, lines 9-21; page 2, lines 25-end; page 3, lines 1-16; pages 12-13; pages 20-22; pages 26-28; claims 1 and 3). Donkena teaches the cancer is colon cancer (page 2, lines 25-end; page 3, lines 1-16; claims 1 and 3). Donkena teaches neem extract is known to have anti-inflammatory property (page 1, lines 9-21; page 26).
It would have been reasonably obvious that the administration of supercritical CO2 neem leaf extract of Donkena, would also reduce inflammation in the human subject having cancer, as Donkena indicated above that neem extract is known to have anti-inflammatory property, and per Patel, a supercritical CO2 extraction of neem leaf was shown to reduce inflammation in human colon cancer cells (Patel: Abstract; page 1158; pages 1162-1163).
While Donkena does not expressly indicated that the supercritical CO2 neem leaf extract contains nimbin and salinin, it would have been obvious to additionally include nimbin and salinin as the bioactive compounds in the supercritical CO2 neem leaf extract of Donkena because nimbin and salinin were mentioned in Donkena as bioactive compounds from neem leaf that can be isolated/extracted using supercritical CO2 extraction method (Donkena: page 1, lines 9-21; page 2, lines 25-end; page 13; pages 20-22 and 26-28), and per Santos, salannin (salinin), nimbin and nimbolide are terpenes in neem leaves extracts that have medicinal properties, where it has been shown that neem leaf extracts containing salannin (salinin), nimbin and nimbolide could inhibit the growth of various types of cancer cells, as well as, has been shown to exhibit higher cytotoxic effects against human tumor cells (Santos: Abstract; Introduction; page 3, Figure 1; page 4, Table 2; page 5-6; page 7, lines 134-144). Thus, an ordinary artisan seeking to maximize the efficacy in treating cancer in human subject would have looked to using neem leaf extract containing nimbolide, nimbin and salinin extracted by known method of  supercritical CO2 extraction described in Donkena and use said neem leaf extract containing nimbolide, nimbin and salinin as the neem leaf extract in the method of treating cancer of Donkena with a reasonable predictability said neem leaf extract containing nimbolide, nimbin and salinin would provide enhanced efficacy in treating cancer per Santos, and produce Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 38, Patel establishes that the inflammation is reduced by decreasing the expression of COX1, IL-6 and TNF-α (Patel: Abstract; page 1158; pages 1162-1163).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time Applicant’s invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 7, 10-11, 14, 16, 35 and 37-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of copending Application No. 17342117 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending Application ‘117 significantly overlap with the subject matter of the instant claims, i.e., methods of treating cancer and reducing inflammation in a human subject comprising (i) identifying a human subject in need of treatment; and (ii) administering to the human subject a composition comprising a therapeutically effective amount of a supercritical CO2 neem extract (SCNE), wherein the SCNE comprises nimbolide, nimbin and salinin, wherein the cancer is colon cancer or oral cancer.
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 17342117.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613